IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: MARY J. WILKOSZ, AN                 : No. 208 WAL 2018
ALLEGED INCAPACITATED PERSON               :
                                           :
                                           : Petition for Allowance of Appeal from
PETITION OF: JOAN WILKOSZ                  : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.